In the covenants imposed by the developer of the community restricting the land purchased for dwelling purposes to use as one-family dwellings with attached garages, there is nothing which would serve to prohibit the association, through its hoard of directors, from authorizing additional boating facilities in accordance with its charter provisions. It is undisputed that boat owners will assume the cost and maintenance of the proposed extension of the facilities, which are available to all residents. The fact that all residents will not use the facilities does not impinge on the exercise of the directors’ discretion to authorize the construction in accordance with the powers expressly granted them under the corporate charter. There is nothing in the pleadings or proof which would warrant an injunction on the ground: (1) that some voting directors were disqualified; or (2) that construction will encroach on land under water to which an adjoining *796owner has a right of access; or (3) that an Army permit and town lease of land mder water are invalid; or (4) that the construction will violate a village zoning ordinance. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.